DETAILED ACTION
This action is in response to the claim set filed on 01/15/2021.
Claims 1-20 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2021 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR l.32I(c) or l.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717. 02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP
§ § 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR l.32l(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-inf o-1.js p.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 13, and 18 of Patent no. 11,195,621 B2 (App. 15/294,628)- Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed toward addressing a similar scope. The table/chart below exhibits the similarity between the independent claims while claims 1, 11, 15 of the current application ‘040 are broader variation of claims 1, 13, 18 of the reference patent.  

Application No. 17/151,040 (current application) – Claim 1 (in Bold)
Patent no. 10,915,604 (App. 15/294,628- reference application) – Claim 1 (underlined)
A method for identifying a controlled medication diverter, comprising:
providing a dispensing device configured to automatically monitor dispensing of a
controlled medication from the dispensing device
A method for identifying a potential controlled medication diverter, the method comprising: providing a medication dispensing device comprising a dispensing device interface and configured to automatically monitoring dispensing of a controlled medication from the medication dispensing device
the dispensing device configured to
automatically, based on receiving an authorization credential at the dispensing device, capture and associate a time and a user identify of a respective user performing a dispensing transaction at the dispensing device;
the medication dispensing device configured to automatically, based on receiving user input of credentials at the dispensing device interface, capture and associate a time and a user identify of a respective health care provider with each dispensing transaction performed at the medication dispensing device;
receiving, from the dispensing device, based on respective user identities captured at the
dispensing device, one or more signals associated with each medication that was dispensed from the dispensing device and the respective user who dispensed the medication from the dispensing device;
receiving, from the medication dispensing device, based on respective credentials received at the dispensing device interface, for a plurality of health care providers, one or more first signals associated with each health care provider who dispensed the controlled medication from the medication dispensing device and whose user identity was captured by the medication dispensing device when the controlled medication was dispensed
identifying, by one or more processors, a plurality of user activities performed by a plurality of users in connection at least one medication and a plurality of devices, the plurality of devices including the dispensing device

determining, by the one or more processors, based on the one or more signals received
from the dispensing device and the plurality of user activities, a diversion score for each of the
plurality of users
determining, by one or more processors, a plurality of first factor scores based on one or more of the first signals received from the medication dispensing device, wherein each first factor score contributes to a total diversion score associated with one of the health care providers and is based on a different user activity;
identifying, by the one or more processors, from the plurality of users, a plurality of
suspected diverters based on an evaluation of the identified plurality of user activities across
caregivers associated with a patient population;
identifying, by the one or more processors, from the plurality of health care providers, a plurality of suspected diverters based on an evaluation of the plurality of first factor scores across health care providers for a patient population; automatically determining, by the one or more processors, in response to identifying a suspected diverter of the plurality of suspected diverters, one or more second factor scores based on one or more respective second signals associated with the identified suspected diverter;
storing, by the one or more processors, respective diversion scores for the plurality of
suspected diverters
generating and storing, by the one or more processors, respective total diversion scores for the plurality of suspected diverters based on the first and second factor scores associated with each of the plurality of suspected diverters
generating, by the one or more processors, based on the respective diversion scores, a
graphical summary display that identifies a plurality of selected diverter suspects, from the
suspected diverters, together with, for each identified selected diverter suspect, a series of
graphic indicators representative of respective activities contributing to the diversion score
associated with the identified selected diverter suspect, wherein the graphical summary display comprises a user interface configure to, when a user selects a respective graphical indicator of the series of graphic indicators, display dispensing transactions performed at the dispensing device by the identified selected diverter suspect associated with the respective graphical indicator
generating, by the one or more processors, based on the respective total diversion scores, a graphical summary display including a visual grid that identifies top diverter suspects, from the suspected diverters, together with, for each identified top diverter suspect, a series of graphic indicators representative of the first and second factor scores contributing to the total diversion score associated with the identified top diverter suspect, each of the graphic indicators representing a respective factor score by a color code, wherein the graphical summary display comprises a user interface configure to, when a user selects a respective graphical indicator of the series of graphic indicators, display dispensing transactions performed at the medication dispensing device by the identified top diverter suspect associated with the respective graphical indicator


Application No. 17/151,040 (current application) – Claim 11 (in Bold)
Patent no. 10,915,604 (App. 15/294,628- reference application) –Claim 13 (underlined)
A non-transitory machine-readable medium embodying instructions that, when
executed by a machine, cause the machine to perform operations, comprising:
A non-transitory machine-readable medium embodying instructions that, when executed by a machine, cause the machine to perform a method for identifying a potential controlled medication diverter, the method comprising: 
monitor dispensing of a controlled medication from a dispensing device, the dispensing
device configured to automatically, based on receiving an authorization credential at the
dispensing device, capture and associate a time and a user identify of a respective user
performing a dispensing transaction at the dispensing device;
causing a medication dispensing device to monitor dispensing of controlled medications dispensed from the medication dispensing device, wherein the monitoring of dispensing includes the medication dispensing device, based on receiving user input of credentials at a dispensing device interface of the medication dispensing device, automatically date, or time stamping, and user stamping, each dispensing transaction performed at the medication dispensing device, such that each dispensing transaction is associated with a user identity of a respective health care provider and whose user identity was captured by the medication dispensing device when the controlled medication was dispensed
Claim 11 recites similar limitations as mentioned above in claim 1
Claim 13 recites similar limitations as mentioned above in claim 1


Application No. 17/151,040 (current application) – Claim 15 (in Bold)
Patent no. 10,915,604 (App. 15/294,628- reference application) –Claim 18 (underlined)
A system for identifying potential controlled medication diverters, the system comprising:
one or more dispensing devices each configured to automatically monitor dispensing of a controlled medication and to automatically, based on receiving an authorization credential at the dispensing device, capture and associate a time and a user identify of a respective user performing a dispensing transaction at the dispensing device; one or more processors; and
a memory including instructions that, when executed by the one or more processors,
cause the one or more processors to:
A system for identifying potential controlled medication diverters, the system comprising: one or more automated dispensing cabinets configured to, based on receiving user input of credentials at a dispensing device interface associated with the one or more automated dispensing cabinets, automatically monitor dispensing of medications from the one or more automated dispensing cabinets, and configured to automatically capture and associate a time and a user identify of a respective health care provider with each dispensing transaction performed at the one or more automated dispensing cabinets; one or more processors; and a memory including instructions that, when executed by the one or more processors, cause the one or more processors to: automatically, based on respective credentials received at the dispensing device interface, monitor user identifies during dispensing of controlled medications from the one or more automated dispensing cabinets, and associating each dispensing transaction with a user identity of a respective health care provider captured by a respective automated dispensing cabinet when the controlled medication was dispensed
Claim 15 recites similar limitations as mentioned above in claim 1
Claim 18 recites similar limitations as mentioned above in claim 1


As per the above chart, it shows the similarities between the current application ‘040 and reference patent, as underlined in the patent, with independent claims of the reference which exhibits a broader and more generic than the current as such the current application is the species and the patent is the genus. Thus, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are drawn to a method, Claims 11 –14 are drawn to an art of manufacturer, and Claim(s) 15 – 20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for identifying a controlled drug diversion. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process for receiving dispensing transactions and identify a suspect diverter for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Under step 2A, prong 1, Independent Claims 1, 11, and 15 recite the steps for:
“providing a… dispensing device …configured to automatically monitor dispensing of a controlled medication from the dispensing device, the dispensing device configured to automatically, based on receiving an authorization credential at the dispensing device, capture and associate a time and a user identify of a respective user perform[ing] a dispensing transaction at the dispensing device;
identify[ing], by one or more processors, a plurality of user activities performed by a plurality of users in connection at least one medication and a plurality of devices, the plurality of devices including the dispensing device;
determine[ing], by the one or more processors, based on the one or more signals received from the dispensing device and the plurality of user activities, a diversion score for each of the plurality of users;
identify[ing], by the one or more processors, from the plurality of users, a plurality of suspected diverters based on an evaluation of the identified plurality of user activities across caregivers associated with a patient population”
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, the limitations encompass a user to manually monitor dispensing of controlled medication, manually capture and associate user with time to a dispensing transaction of respective user, manually identifying user activities regarding medication dispensing, manually determining a deviation and provide a deviation score, manually determining/identifying a suspect diverter based on diversion score and evaluation with other users activities. These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below. 

Under step 2A, prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity (transmitting data over a network). In particular, the claims recite the additional elements such as “dispensing devices, processors, memory, user interface, non-transitory machine-readable medium” is/are disclosed at a high - level of generality and includes known hardware components that implements the identified abstract idea, see (Applicant, para 45, 47). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, (i.e. “receive[ing], from the dispensing device, …, one or more signals …”, “store[ing], by the one or more processors, respective diversion scores …”, “generate[ing], by the one or more processors, …, a graphical summary display that identifies a plurality of selected diverter suspects, …”), see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h).
Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, para 72) such that no meaningful limits on practicing the abstract idea are introduced As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

Under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality (i.e. processors, dispensing devices, memory), and the written description indicates that these elements are generic computer components1. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see M PEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A, 830 F.3d i350, 1354-55, 119 USPQ2d i739. i742 (Fed. Cir. 2016)).
Storing and retrieving data from memory (i.e. an electronic database) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (See MPEP 2106.05(d) and Versata Dev. Group, inc. v. SAP Am., Inc., 793 F.3d 1306, i334, 115 USPQ2d 1681, i701 (Fed. Cir. 2015)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.

Dependent Claims 2-10, 12-14, and 16-20 include all of the limitations of claim(s) 1, 11, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 5, 8-10, and 14 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, including a user following instructions to perform the claim limitation steps, e.g. manually determining, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2-4, 6-7, 12-13, 16-20 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, including a user following instructions to perform the claim limitation steps, e.g. manually determining, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements such as “processors, dispensing device, waste device”. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components2. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0161108 A1 – “Miller”) in view of Jin et al. (US 2013/0018921 A1- “Jin”) in view of Rosenburg et al. (US 2014/0114962 Al “Rosenburg”)

Regarding Claim 1, Miller teaches a method for identifying a controlled medication diverter, comprising:
providing a dispensing device configured to automatically monitor dispensing of a controlled medication from the dispensing device, the dispensing device configured to automatically, based on receiving an authorization credential at the dispensing device, capture and associate a time and a user identify of a respective user performing a dispensing transaction at the dispensing device Miller discloses a dispensing station comprising a drug cabinet with pockets [dispensing device] and a user may interface with the cabinet input device to receive the user ID to identify him/herself as an authorized dispenser [receiving an authorization credential at the dispensing device] where the dispensing station identify information such as type of drug and time accessed by the user (Miller: [0029]-[0030], [0032], [0035])
receiving, from the dispensing device, based on respective user identities captured at the dispensing device, one or more signals associated with each medication that was dispensed from the dispensing device and the respective user who dispensed the medication from the dispensing device Miller discloses a user based on identifying him/herself, provides a transaction input indicating name of a drug requested, dosage, patient to administer the drug, etc. number of pockets accessed during a transaction, time of the day, location, [one or more signals associated with each drug] where the requested drug is associated with the user identified (Miller: [Table 1], [0030]-[0032], [0035]-[0036], [0040])
identifying, by one or more processors, a plurality of user activities performed by a plurality of users in connection at least one medication and a plurality of devices, the plurality of devices including the dispensing device Miller discloses receiving transaction data from various dispensing stations regarding the drug/at least one drug dispensing transactions [one or more signals associated with each medication] conducted by a number of users [respective user who dispensed the medication] and suspicious trends of a particular user activities (Miller: [0010], [0036], [0039]-[0040])
determining, by the one or more processors, based on the one or more signals received from the dispensing device and the plurality of user activities, a diversion score for each of the plurality of users Miller discloses based on receiving transaction data for a plurality of users activities/suspicious activity [one or more signals] for at least one drug, the data is used to calculate a score for each category of diversion activity (Miller: [Fig. 3], [0041], [0047]-[0048], [0071]
identifying, by the one or more processors, from the plurality of users, a plurality of suspected diverters based on an evaluation of the identified plurality of user activities across caregivers associated with a patient population Miller discloses based on calculating the score for one or more categories of diversion activities for plurality of users data and providing a report of suspect diverters, and identifying which user’s score is greater than peer scores for each category where a particular user may be suspect for evaluation (Miller: [Fig. 3], [0042], [0045]-[0046])
generating, by the one or more processors, based on the respective diversion scores, a graphical summary display that identifies a plurality of selected diverter suspects, from the suspected diverters, together with, for each identified selected diverter suspect, …indicators representative of respective activities contributing to the diversion score associated with the identified selected diverter suspect, wherein the graphical summary display comprises a user interface configure to, when a user selects a respective … indicator of … indicators, display dispensing transactions performed at the dispensing device by the identified selected diverter suspect associated with the respective …indicator Miller discloses displaying via interactive computer application a report [graphical summary display] for calculated diversion scores for plurality of suspect diverters with graphical representation for each diverter score along with category [respective activity] indicators such as numerical indicators, and graphical representation of each category score among all categories, where the interactive display enables a user such as an auditor, to select a specific diverter by clicking the user ID of the selected diverter that display all transaction data performed by the selected diverter and a score [indicator] for each category [respective activities contributing to the diversion score] for the selected user where the auditor may select a particular category [respective activities] to show problem areas of despising transactions associated with the selected category [transactions performed at the dispensing device by the identified selected diverter suspect associated with the respective …indicator] (Miller: [Fig. 4, 6, 8, 9], [0073], [0076]-[0077], [0080]-[0081]).
Miller discloses a memory for storing user’s [suspect diverter] drug dispensing transaction data [0033], however does not expressly discloses storing users [suspect diverters] scores. 
Jin teaches
storing, by the one or more processors, respective diversion scores for the plurality diverters Jin discloses retrieving activity data by a plurality of users and derive pattern of over accessing a records to compute a risk score [diversion score] for each of the plurality of user [diverters] and storing the risk scores (Jin: [Fig. 2], [0017]-[0018])
Miller discloses retrieving and storing transaction activity data of a user of plurality of users [suspect diverters] to calculate and generate a diversion score, but does not expressly teach storing diversion score. Jin retrieving and storing a user of plurality of users activity pattern to calculate and generate a risk score and storing the risk score in a database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to incorporate storing users scores to monitor users activity[ies] misuse, as taught by Jin since the claimed invention is disclosing a storing diversion scores that may be used to identify diverters which would have performed the same function in combination as each did separately, which would perform that same function as disclosed in the claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Miller discloses indicators representing a respective activity for a plurality of diverters and selecting an indicator for a selected diverter but does not expressly disclose using a series of graphical indicators for each user for respective categories.   
Rosenburg teaches 
for each identified selected … a series of graphic indicators representative of respective activities contributing to the … score associated with the identified selected …, wherein the graphical summary display comprises a user interface configure to, when a user selects a respective … indicator of … indicators, display … transactions performed … Rosenburg discloses a graphical summary displaying scores/risk scores with a sequence of graphic indicators (e.g. iconic or bubble indicator) [series of graphic indicators] associated with clients (e.g. suppliers) risk for different categories types [activities] where every client/supplier risk for each respective category is presented with sequence of graphic indicator(s) indicating a score for the respective category and in addition the icon or bubble indicator(s) is/are interactive as such when it is clicked, it will generate a summary data (risk scores) associated with the category type score [transactions performed] (Rosenburg: [0095], [0096], [0104]-[0105], [Fig. 2A-B, 3A])
Miller discloses an interface comprising a report summery table with interactive fields for a list of diverters, diversion scores, and plurality of problem category such as drug family or multiple inventories per day [activity] where each category comprises a score such as numerical indicator [indicator] and a user may click on the problem category to display more details for deriving the score of the problem category. However, Miller does not disclose a series of graphic indicators for categories or activities. Rosenburg discloses a report summery on an interactive interface comprising series of graphical indicators for the different category types indicating a risk score for a clients where the indicators are interactive such that when selected (clicked), it provides additional details associated with the category area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller interface and report summery table to apply the report summery table with interactive graphical indicators, as taught by Rosenburg since the claimed invention is disclosing a diverters summery table that includes a graphical indicators for the different categories such as activities and the indicator is interactive as such when selected it will provide additional information associated with the indicator activity which would have performed the same function in combination as each did separately, which would perform that same function as disclosed in the claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller in view of Jin presenting a numerical indicator for score and to incorporate the interactive graphical icons indicators for each category score, as taught by Rosenburg which helps visually communicate the greater degree of granularity (Rosenburg: [0095]).

Regarding Claim 2, the combination of Miller, Jin, and Rosenburg teach the method of claim 1, wherein a user activity of the plurality of user activities comprises a device usage associated with a single user across a plurality of distributed dispensing devices Miller discloses a user transaction activity using a dispensing station [user activities comprises a device usage associated with a single user] among plurality of dispensing stations in a location (Miller: [0035]-[0037], [0039])
wherein determining the diversion score for the single user comprises comparing the
device usage with device usages of other users associated with the patient population Miller discloses a diversion score is determined based on comparing the usage activity of a user to his/her peers [device usage with device usages of other users] (Miller: [Table 1], [0037], [0040], [0042]).

Regarding Claim 4, the combination of Miller, Jin, and Rosenburg teach the method of claim 1, further comprising, for each user of the plurality of users:
determining a plurality of first factor scores for the user based on signals received from the dispensing device and user activities of the plurality of user activities associated with the user Miller discloses a user transaction data received from dispensing stations [signals received from dispensing device] and the user activities, for determining a category [first factor] score among several categories (Miller: [Table 1], [0030]-[0032], [0035]-[0036], [0038]-[0041])
determining the diversion score of the user and whether the user is one of the plurality of suspected diverters based on the plurality of first factor scores Miller discloses a total score for a given category [first factor] and use the score to compare to peers in the same category to determine a variance as such determine diversion score (Miller: [0042]-[0043])
wherein at least one factor score of the plurality of first factor scores comprises a waste score based on the user being associated with one or more of: (i) more waste than normal; (ii) unverified waste; (iii) long delays between vend and waste; (iv) waste of whole doses; (v) vend and waste performed at different med stations; (vi) waste doses with another potential abuser; and (vii) vends of higher dose product that generate higher waste when exact or smaller doses are available Miller discloses a user deviation score for high waste category comparing the waste score to his/her peers score [more waste than normal] (Miller: [0038], [0068]-[0069]).

Regarding Claim 5, the combination of Miller, Jin, and Rosenburg teach the method of claim 4, further comprising:
determining, for each suspected diverters, one or more second factor scores based on patient record data of a patient associated with the suspected diverter, or caregiver scheduling data associated with the suspected diverter Miller discloses categories [factors] for diversion activities and calculate a score for each category where a user [suspect diverter] may acquire key information for a patient such as name, medication [patient record data] and uses the patient data to dispense drugs such as a drug that has not been prescribed to the patient or use the patient name to obtain access to the dispensing station and obtain a drug but not administering the drug [interpreted as a second factor scores] (Miller: [0040], [0065])
determining the top diverter suspects based on the first and second factor scores of the suspected diverters Miller discloses a list of suspect diverters [top diverters] and total score of the suspects diverters based on added diversion score for each category [based on the first and second factor scores] (Miller: [Fig. 3, 4], [0071]-[0072], [0075]

Regarding Claim 6, the combination of Miller, Jin, and Rosenburg teach the method of claim 1, wherein a user activity of the plurality of user activities comprises a first user of the plurality of users dispensing a dosage of a respective medication from the dispensing device Miller discloses a user of a plurality of users [first user] dispensing a dosage of a drug (e.g. Haloperidol) from one of a dispensing station location(s) (Miller: [0038], [0060]) 
wherein determining the diversion score of the first user comprises determining that the dosage dispensed from the dispensing device by the first user is a higher dosed product than a dosage dispensed by other users for the same patient Miller discloses a user of a plurality of users [first user] dispensing a dosage of a drug (e.g. Haloperidol) from one of a dispensing station location(s) where the dosage of the medication may not raise any flags based on the dispensing location (e.g. pediatric or psychiatric ward station) when compared to transaction data from other users where diversion score is calculated based on variance such as dosage size of a drug family variance (Miller: [Fig. 3, 4, 7], [0038], [0059]-[0064]).

Regarding Claim 7, the combination of Miller, Jin, and Rosenburg teach the method of claim 1, further comprising, for each user of the plurality of users:
determining a plurality of first factor scores for the user based on signals received from the dispensing device and user activities of the plurality of user activities associated with the user Miller discloses a user transaction data received from dispensing stations [signals received from dispensing device] and the user activities, for determining a category [first factor] score among several categories (Miller: [Table 1], [0030]-[0032], [0035]-[0036], [0038]-[0041])
determining the diversion score of the user and whether the user is one of the plurality of suspected diverters based on the plurality of first factor scores Miller discloses a total score for a given category [first factor] and use the score to compare to peers in the same category to determine a variance as such determine diversion score (Miller: [0042]-[0043])
wherein at least one factor score of the plurality of first factor scores comprises a score based on the user being associated with one or more of: (i) gross vends that are in a higher amount than other users in a same role as the user; (ii) vends for a care area that are in a higher amount than other users in the care area; (iii) vends of a specific drug for a care area that are in a higher amount than other users in the care area; (iv) escalating usage over a reporting period for a care area; (vi) a vend for a discharged patient; (vii) a vend at an ADC that does not normally serve a patient associated with the vend; (viii) no administration for a vend; (ix) doses higher than vended by other caregivers by frequency; (x) withdrawal from multiple automatic dispensing cabinets (ADCs) for same patient; (xi) premature vend; (xii) vend of oral medication for a nothing by mouth (NPO) patient; (xiii) vend of more doses than provided in an order; (xiv) a vend of pain medication for a patient without a pain assessment; and (xv) a vend when the user is not on duty Miller discloses diversion activity categories [factors] for determining a deviation score of a user where the categories may include, total dispense quantity [gross vends that are in a higher amount than other users in a same role as the user], dispensing growth over time [escalating usage over a reporting period for a care area], multi-unit dispensing in single day [withdrawal from multiple automatic dispensing cabinets (ADCs) for same patient] dispensing of drug family indicating total number of dispensing of a particular dose [vends of a specific drug for a care area that are in a higher amount than other users in the care area], etc. (Miller: [Table 1, 2], [0039], [0040], [0050], [0054], [0057], [0060]).


Regarding Claim 8, the claim recites substantially similar limitations to claim 5, as such, are rejected for similar reasons as given above.

Regarding Claim 9, the combination of Miller, Jin, and Rosenburg teach the method of claim 8, further comprising: 
determining a weighted ranking of each first and second factor score Miller discloses provide a wright for each category that may provide different categories more or heavier weight than other categories which provide an indication of relative importance of the respective category with respect to other categories [ranking] (Miller: [Fig. 3], [0046]-[0049])
wherein the determining the diversion score is further based on the determined weighted rankings of the factor scores Miller discloses each category [factor] is weighted and a diversion score is determined for each category to reflect the (Miller: [Fig. 3], [0048]-[0049]).
 
Regarding Claim 10, the combination of Miller, Jin, and Rosenburg teach the method of claim 1, further comprising: providing a notification to an authorized user responsive to determining a first user of the plurality of users is a suspected diverter Miller discloses an alert [notification] generated to an auditor [authorized user] when a particular user achieves a predetermined diversion score and/or number of problem areas identifying a possible diverter [suspect diverter] (Miller: [Fig. 10], [0082]-[0084]).

Regarding Claim 11, Miller teaches a non-transitory machine-readable medium embodying instructions that, when executed by a machine, cause the machine to perform operations (Miller: [0010], [claim 16]), comprising:
the claim recites substantially similar limitations to claim 1, as such, is rejected for similar reasons as given above.

Regarding Claim 12, the claim recites substantially similar limitations to claim 2, as such, is rejected for similar reasons as given above.

Regarding Claim 14, the claim recites substantially similar limitations to claim 5, as such, is rejected for similar reasons as given above.

Regarding Claim 15, Miller teaches a system for identifying potential controlled medication diverters, the system comprising:
one or more dispensing devices each configured to automatically monitor dispensing of a controlled medication and to automatically, based on receiving an authorization credential at the dispensing device, capture and associate a time and a user identify of a respective user performing a dispensing transaction at the dispensing device Miller discloses a dispensing station comprising a drug cabinet with pockets [dispensing device] and a user may interface with the cabinet input device to receive the user ID to identify him/herself as an authorized dispenser [receiving an authorization credential at the dispensing device] where the dispensing station identify information such as type of drug and time accessed by the user (Miller: [Fig. 1], [0029]-[0030], [0032], [0035]);
one or more processors; and
a memory including instructions that, when executed by the one or more processors, cause the one or more processors to:
the claim recites substantially similar limitations to claim 1, as such, is rejected for similar reasons as given above.

Regarding Claim 16-20, the claims recite substantially similar limitations to claim 2, and 4-7, as such, is rejected for similar reasons as given above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0161108 A1 – “Miller”) in view of Jin et al. (US 2013/0018921 A1- “Jin”) in view of Rosenburg et al. (US 2014/0114962 Al “Rosenburg”) in view of Bochenko et al. (US 8,606,596 B1 – “Bochenko”)

Regarding Claim 3, the combination of Miller, Jin, and Rosenburg teach the method of claim 1, wherein a user activity of the plurality of user activities comprises a waste activity; wherein the plurality of devices comprises a waste device; and
wherein determining the diversion score of a first user of the plurality of users comprises comparing a waste amount of the first user with waste amounts of other users associated with the patient population Miller discloses user transaction activities provides categories for determining a diversion score where comparing waste amount of a user to the waste amount of his/her peers is used to provide a diversion score (Miller: [0038], [0069]). 
However, the combination of Miller, Jin, and Rosenburg do not expressly disclose using a waste device.
Bochenko teaches 
waste device Bochenko discloses a waste container [waste device] for collecting waste activities and comparison (Bochenko: [Fig. 2, 12] [col. 9, line 11-24, 49-52]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine waste amount of controlled drug in Miller to incorporate a waste device to measure controlled drug waste amount(s), as taught by Bochenko provide a more comprehensive system improving the control and reporting of medication administration and waste disposal (Bochenko: [col. 11, line 25-29]).

Regarding Claim 13, the combination of Miller, Jin, and Rosenburg teach the non-transitory machine-readable medium of claim 11, wherein the plurality of devices comprises a waste device, the operations further comprising, for each user of the plurality of users:
determining a plurality of first factor scores for the user based on signals received from the dispensing device and user activities of the plurality of user activities associated with the
user Miller discloses a user transaction data received from dispensing stations [signals received from dispensing device] and the user activities, for determining a category [first factor] score among several categories (Miller: [Table 1], [0030]-[0032], [0035]-[0036], [0038]-[0041])
determining the diversion score of the user and whether the user is one of the plurality of suspected diverters based on the plurality of first factor scores Miller discloses a total score for a given category [first factor] and use the score to compare to peers in the same category to determine a variance as such determine diversion score (Miller: [0042]-[0043])
wherein at least one factor score of the plurality of first factor scores comprises a waste score based on the user being associated with one or more of: (i) more waste than normal; (ii) unverified waste; (iii) long delays between vend and waste; (iv) waste of whole doses; (v) vend and waste performed at different med stations; (vi) waste doses with another potential abuser; and (vii) vends of higher dose product that generate higher waste when exact or smaller doses are available Miller discloses a user deviation score for high waste category comparing the waste score to his/her peers score [more waste than normal] (Miller: [0038], [0068]-[0069]).
However, the combination of Miller, Jin, and Rosenburg teach do not expressly disclose using a waste device.
Bochenko teaches 
waste device Bochenko discloses a waste container [waste device] for collecting waste activities and comparison (Bochenko: [Fig. 2, 12] [col. 9, line 11-24, 49-52]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine waste amount of controlled drug in Miller and Nelson to incorporate a waste device to measure controlled drug waste amount(s), as taught by Bochenko provide a more comprehensive system improving the control and reporting of medication administration and waste disposal (Bochenko: [col. 11, line 25-29]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2017/0109480		Medical equipment with diversion mechanism
US 2015/0339456		Method and apparatus for detecting controlled substance abuse or diversion
US 2008/0190953		Combination disposal and dispensing apparatus and method
The references are relevant since it discloses a process for detecting a controlled substance diversion using dispensing data and waste/disposal data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US20040148055: [0010]; US20030105552: [0018]; 
        
        2 US 2014/0214199: [Fig. 1], [0020]; US 2008/0190953, [0009]